                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                      AT CHATTANOOGA

 UNITED STATES OF AMERICA                       )
                                                )        Case No. 1:19-cr-138
 v.                                             )
                                                )        Judge Travis R. McDonough
 MARVIN DOUGLAS                                 )
                                                )        Magistrate Judge Christopher H. Steger
                                                )
                                                )
                                                )


                                            ORDER


       U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc.

23) recommending that the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea

to Count One of the one-count Indictment; (2) accept Defendant’s guilty plea to Count One of

the one-count Indictment; (3) adjudicate Defendant guilty of knowingly and intentionally

possessing, with the intent to distribute, 28 grams or more of a mixture and substance containing

a detectable amount of cocaine base (“crack”), a Schedule II controlled substance, in violation of

21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B); and (4) order that Defendant remain out of custody

subject to the Order Setting Conditions of Release (Doc. 12) until sentencing in this matter or

further order of this Court.

       Neither party filed a timely objection to the report and recommendation. After reviewing

the record, the Court agrees with Magistrate Judge Steger’s report and recommendation.

Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report and

recommendation (Doc. 23) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:
1. Defendant’s motion to withdraw his not-guilty plea to Count One of the one-count

   Indictment is GRANTED;

2. Defendant’s plea of guilty to Count One of the one-count Indictment is ACCEPTED;

3. Defendant is hereby ADJUDGED guilty of knowingly and intentionally possessing, with

   the intent to distribute, 28 grams or more of a mixture and substance containing a

   detectable amount of cocaine base ("crack"), a Schedule II controlled substance, in

   violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B); and

4. Defendant SHALL REMAIN out of custody subject to the Order Setting Conditions of

   Release (Doc. 12) until sentencing in this matter, which is scheduled to take place on

   June 5, 2020, at 2:00 p.m. before the undersigned, or until further order of this Court.

   SO ORDERED.

                                         /s/ Travis R. McDonough
                                         TRAVIS R. MCDONOUGH
                                         UNITED STATES DISTRICT JUDGE




                                           2
